Citation Nr: 1526014	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  12-09 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected PTSD, to include medications taken for such disability.

2.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active service from October 1964 to May 1967.  He is the recipient of numerous awards and decorations, to include the Purple Heart and Silver Star. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.   

In April 2015, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the record.  At such hearing, the Veteran waived Agency of Original Jurisdiction (AOJ) consideration of all evidence received since the March 2012 statement of the case.  38 C.F.R. § 20.1304(c) (2014).  Therefore, the Board may properly consider such evidence. 

This appeal was processed using the electronic Veterans Benefit Management System (VBMS) and Virtual VA paperless claims processing systems.     

The issue of entitlement to a rating in excess of 70 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in favor of the Veteran, erectile dysfunction is proximately due to medications taken for his service-connected PTSD.

CONCLUSION OF LAW

The criteria for a grant of service connection for erectile dysfunction have been met, as secondary to the service-connected PTSD.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R.  §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for erectile dysfunction herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.  

In his statements of record and at the Board hearing, the Veteran has asserted that his erectile dysfunction is caused by medications that he takes to treat his service-connected PTSD.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran was initially afforded a VA fee-based examination in December 2009 to address this matter.  The examiner diagnosed erectile dysfunction and determined that this disability was at least as likely as not due to long term treatment for hypertension, depression, and anxiety because hypertension was associated with higher rate of erectile dysfunction.  The examiner also noted that some anxiety/depression medications have side effects of erectile dysfunction.  

In support of his claim, the Veteran submitted a June 2011 opinion from his VA primary care physician.  The examiner reported that the Veteran had been prescribed Sertraline by VA to treat his PTSD and this medication was known to be a very frequent cause of erectile dysfunction.  Thus, the examiner opined that the Veteran's erectile dysfunction was the direct result of the medication Sertraline.  

VA treatment records also note that the Veteran has erectile dysfunction secondary to Zoloft and Sertraline, both medications that are prescribed for PTSD.  
 
After considering the totality of the evidence, the Board finds that, when resolving the benefit of the doubt in favor of the Veteran, service connection for erectile dysfunction is warranted.  In this regard, the Veteran's VA treating physician clearly attributed the Veteran's erectile dysfunction to a medication taken for his service-connected PTSD and offered a detailed rationale for such opinion.  Moreover, VA treatment records also show that the Veteran's erectile dysfunction has been attributed to his PTSD medications.  Further, the December 2009 VA examiner also indicated that anxiety/depression medications have a side effect of erectile dysfunction.  In light of this evidence and when resolving the benefit of the doubt in favor of the Veteran, service connection is warranted for erectile dysfunction as secondary to the service-connected PTSD.  In reaching this conclusion, the Board finds that the evidence is in at least a state of equipoise.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for erectile dysfunction, as secondary to service-connected PTSD, is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Initially, the Board observes that VA treatment records and an October 2014 VA fee-based examination show that the Veteran has reported receiving Social Security Administration (SSA) benefits since approximately 1999.  However, it does not appear that the Veteran's SSA records have been requested.  Thus, the AOJ should obtain the administrative decisions pertaining to the Veteran's claim and any underlying medical records from the SSA.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from the SSA, including decisions by the administrative law judge); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Moreover, the Veteran is seeking a rating in excess of 70 percent for his service-connected PTSD and was most recently afforded a VA fee-based examination to evaluate the severity of his PTSD in October 2014.  The VA examiner determined that the Veteran had occupational and social impairment with reduced reliability and productivity, which are essentially the criteria for a 50 percent rating under VA rating criteria for mental disorders.  See 38 C.F.R. § 4.130.  However, the month prior to this examination, in September 2014, the Veteran submitted a PTSD Disability Benefits Questionnaire (DBQ) that appears to have been completed by a medical doctor.  This examiner determined that the Veteran suffered from total occupational and social impairment.  At the April 2015 Board hearing, the Veteran also testified that he had total social and occupational impairment due to his PTSD as he was completed isolated and could not work due to his anger symptoms.  Therefore, based on such allegations of worsening and the conflicting evidence concerning the Veteran's level of social and occupational impairment, the Board finds that a new VA examination is necessary to determine the current severity of the Veteran's service-connected PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Lastly, the record shows that the Veteran receives continuous treatment at the VA for his PTSD.  The most recent treatment records associated with the electronic record are dated from September 2014.  In light of the need to remand, updated VA treatment records should also be obtained.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Social Security Administration and obtain copies of all administrative decisions (with associated medical records) pertaining to any claim for disability benefits by the Veteran.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.  § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The AOJ should obtain the Veteran's VA treatment records dated from September 2014 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.  § 5103A(b)(2) and 38 C.F.R. § 3.159(e).
 
3.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his PTSD.  The electronic record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected PTSD and determine whether the Veteran suffers from total social and occupational impairment.  

If the examiner determines that the Veteran does not suffer from total social and occupational impairment, he should reconcile this finding with the September 2014 DBQ that did find such impairment.

All opinions expressed by the examiner should be accompanied by a complete rationale.
 
4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the issue on appeal should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


